Citation Nr: 0421135	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-03 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel   







INTRODUCTION

The veteran has served on active duty from August 1991 to 
June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for a bilateral eye condition.  


FINDING OF FACT

The appellant does not have an eye condition as a result of 
his service.


CONCLUSION OF LAW

An eye condition was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for a 
bilateral eye condition.  Specifically, he argues that his 
condition is not congenital and that he has a bilateral eye 
condition as a result of trauma to his eyes during service in 
1992, or that his disorder otherwise occurred during service 
and/or was aggravated thereby.  See veteran's letter, 
received in January 2004, notice of disagreement, received in 
February 2002.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records include a May 1992 
report that shows treatment for a laceration to the right 
upper eyelid.  The veteran denied dizziness or blurred 
vision, or any change of vision.  The examiner indicated that 
there was "no internal damage apparent," and that the 
veteran was able to move his right eye (OD) without 
difficulty.  Reports, dated between February and March of 
1997, note treatment for eye symptoms, and show that the 
veteran denied trauma.  The provisional diagnosis was 
asymmetrical cupping, and the findings included optic 
atrophy.  A March 1997 report contains an impression of 
normal/low tension glaucoma, OS>>>OD (left greater than 
right) versus congenital abnormality of optic nerve with 
assorted VF (visual field) deficits.  A March 1997 radiology 
report contains an impression of "minimal sinus disease, 
otherwise unremarkable MR of the orbits and brain."  In a 
"report of medical history," dated in March 1999, the 
veteran indicated that he had had eye trouble.  In a "report 
of medical assessment," dated in March 1999, the veteran 
stated that he had questions or concerns about his eyes.  The 
report is somewhat difficult to read, but appears to state 
that the veteran had 20/25 vision "NCD" (not considered 
disabling).  The report indicates that he was not referred 
for further evaluation.  A May 1999 examination report, 
apparently completed in conjunction with an application for a 
civil service position, shows that the veteran's head, eyes, 
ears, nose, throat and neck were within normal limits.  

Private medical evidence dated during the veteran's service 
includes reports from Stage Road Imaging (SRI), dated in 
March 1997.  These reports contain an opinion that the 
veteran had a normal brain and orbits by magnetic resonance 
imaging (MRI), and state, "Specifically, no etiology for 
apparent left optic atrophy evidence on this study."  

As for the post-service medical evidence, a VA eye 
examination report, and associated test reports, dated in 
January 2001, contains diagnoses of myopia, healed laceration 
right upper lid, and asymmetry of optic cups (left worse that 
the right), and functional visual field loss bilaterally 
(left worse than the right).  The claims file also contains 
visual field test reports from Haag Street Service, dated in 
January 2001.  A VA eye examination report, dated in October 
2001, contains diagnoses of myopia, oculus uterque, 
astigmatism, oculus sinister, and optic nerve head anomaly, 
oculus sinister (probably congenital in origin).  The 
examiner stated:

Evaluation of the patient's record folder 
reveals photographs of his optic nerve 
heads, which had been obtained in 1997.  
The examination of his optic nerve heads 
at this date shows absolutely no change 
in this four-year period.  Because of the 
stability over four years and the 
normality of his intraocular pressure, 
this examiner believes that this most 
likely represents a congenital anomaly of 
the optic nerve head rather than acquired 
defect.  His visual fields that were 
obtained today are normal in the right 
eye and only mildly abnormal in the left 
eye.  These more likely are this 
patient's actual visual fields, 
particularly when compared with those in 
January of 2001, where the examiner had 
findings which were compatible with a 
functional visual field loss.  

Reports from the Retina Institute (RI), dated in December 
2003 and January 2004, to include optic nerve head analysis 
reports, show that in December 2003, the impression was "OU 
(bilateral) asymmetrical cup-to-disc ration, glaucoma 
suspect."
The January 2004 report contains an impression of OS (left 
eye) traumatic optic neuropathy with visual field deficit.  
In a comment, the examiner stated, "Visual field defect is 
secondary to optic neuropathy which most likely is secondary 
to history of trauma."  

The veteran has submitted lay statements from four relatives, 
received in March 2002, in which the authors assert that 
neither they nor any other family member has a history of eye 
disease, other than wearing glasses.  

The Board has determined that service connection for a 
bilateral eye condition is not warranted.  In particular, the 
Board finds that the October 2001 VA examination report is 
highly probative evidence which shows that the veteran's eye 
disorder is congenital.  This report was based on a review of 
the veteran's claims file, and is accompanied by an 
explanation in which the examiner noted that the veteran's 
optic nerve heads had been stable for over four years, and 
that his intraocular pressure was normal.  As a congenital 
defect, the veteran's optic nerve pathology and resulting 
visual field deficit, may not be service connected.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2003) (congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation for disability compensation purposes); 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993).  The same 
is true for his myopia.  Id.  The Board has also considered 
whether service connection may be available under the theory 
that the veteran aggravated his congenital optic nerve 
disorder while on active duty.  The VA General Counsel has 
held, however, that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90; 56 Fed.Reg. 45711 (1990).  
In this case, the veteran's optic nerve pathology is due to a 
congenital defect ("anomaly").  Finally, the Board has 
considered whether service connection may be available for an 
eye disease or injury that was superimposed on his congenital 
eye disorder, or which was otherwise incurred during service.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
However, under 38 U.S.C.A. § 1110, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, 
there is no competent evidence to show that he currently has 
a potentially compensable eye condition (i.e., an eye 
condition other than his congenital optic nerve atrophy and 
myopia).  In this regard, the veteran has asserted that he 
sustained an trauma to his right eye in 1992, and that this 
injury either caused or aggravated his bilateral eye 
condition.  However, a review of the veteran's service 
medical records contain no evidence of an injury resulting 
from trauma to the eye.  In particular, there is nothing in 
the May 1992 report (which shows treatment for a laceration 
to the right upper eyelid) to show that either of his eyes 
was affected.  The May 1992 report shows that the veteran 
denied dizziness or blurred vision, or any change of vision.  
The examiner indicated that there was "no internal damage 
apparent," and that the veteran was able to move his right 
eye (OD) without difficulty.  In this regard, although the 
January 2004 RI report notes that the veteran has optic 
neuropathy "most likely" secondary to trauma, it does not 
link an eye disorder to trauma during service.  This report 
is also afforded relatively little probative value as it is 
not shown to have been based on a review of the veteran's 
claims file, or any other detailed and reliable medical 
history.  Furthermore, it is unaccompanied by a rationalized 
explanation.  In summary, the Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the written testimony of the 
veteran, and the lay statements.  The Board points out that, 
although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claim for service connection must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In this case, in a 
letter dated in February 2001, the RO informed the veteran of 
what evidence would make a substantially complete claim, and 
what VA would do to assist him, concerning a claim for 
residual disability from right eye trauma.  Apparently, the 
claim was expanded, and the RO, in the December 2001 decision 
that is the subject of this appeal, granted service 
connection for a scar of the right upper eyelid but denied 
service connection for a bilateral eye condition.

The appellant was notified in the RO's December 2001 decision 
that the evidence did not show that the criteria for service 
connection for the claimed condition had been met.  That is 
the key issue in this case, and the RO's decision, as well as 
the December 2002 Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC's), dated in 
November 2003 and May 2004, informed the appellant of the 
relevant criteria.  In addition, in July 2003, the RO 
notified the veteran of the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions in the November 2002 letter, the RO's December 
2001 decision, the SOC, and the SSOC's, adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the July 2003 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the July 2003 letter, the veteran was 
notified inter alia, "You can help us with your claim by 
doing the following: tell us about any additional information 
or evidence that you want us to try to get for you."  He was 
also notified that he could send the VA the evidence needed.  
He was requested to complete authorizations (VA Forms 21-4142 
and 21-4138) for all evidence that he desired VA to attempt 
to obtain.  In July 2003 and January 2004, the veteran 
submitted evidence, and in January and May of 2004, he stated 
that he had no additional evidence to submit.  See veteran's 
letter, received in January 2004, May 2004 report of contact 
(VA Form 119).  The Board further notes that both of the 
SSOC's contained the full text of 38 C.F.R. § 3.159.  See 
VAOPGCPREC 7-2004 (June 24, 2004).  It appears that the all 
elements required for proper notice under the VCAA, to 
include the "fourth element" have been satisfied.  See 
Pelegrini II, No. 01-944, slip op. at 11 (U.S. Vet. App. June 
24, 2004).  

The Board further notes that the July 2003 letter and the 
SSOC's were sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  As noted in Pelegrini II, 
the plain language of 38 U.S.C.A. § 5103(a) requires that 
this notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  Id.  

In this case, the RO provided the veteran Section 5103 notice 
in February 2001 concerning the claim involving residual 
disability from right eye trauma, but did not provide 
specific notice concerning the broader issue of bilateral eye 
disability until after the unfavorable RO decision that is 
the basis of this appeal.  In reviewing AOJ determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the AOJ's decision.  As provided by 38 U.S.C. § 7104(a), 
all questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Here, 
although the notice provided to the appellant on July 2003, 
and the SSOC's, were not given prior to the first AOJ 
adjudication of the claim, the notice and the SSOC's were 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and their content fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  See VAOPGCPREC 7-2004 (June 24, 2004).  
Moreover, the claimant was provided with Section 5103 notice 
in February 2001, shortly after the claim involving trauma to 
the right eye, which apparently became the basis for the 
denial of service connection for bilateral eye disability.  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded a VA examination and an 
etiological opinion has been obtained.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Service connection for a bilateral eye condition is denied.  



	                        
____________________________________________
	MARY GALLGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



